Citation Nr: 0933820	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  06-31 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nancy Snyder, Associate Counsel


INTRODUCTION

The Veteran had active service from June 2001 to June 2005.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2005 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The Board notes that the Veteran has raised the issue of 
entitlement to service connection of traumatic brain injury 
(TBI) and that the Board previously referred this issue in 
its previous, March 2009, decision.  Review of the record 
does not indicate that any action has been taken on this 
issue.  Therefore, this matter is again REFERRED to the RO 
for the appropriate action.


FINDING OF FACT

The Veteran does not have right ear hearing loss, as defined 
by VA regulation.  


CONCLUSION OF LAW

The criteria for service connection of right ear hearing loss 
have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In March 2006 and September 2007, the agency of original 
jurisdiction (AOJ) sent letters to the Veteran providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), to include as interpreted by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), and although the notice 
letters postdated the initial adjudication, the claim was 
subsequently readjudicated without taint from the prior 
decision and no prejudice is apparent.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  VA has also done everything reasonably 
possible to assist the Veteran with respect to his claim for 
benefits, such as obtaining medical records and providing a 
VA examination, and the evidence does not suggest the 
existence of outstanding relevant records.  Thus, the Board 
finds that the matter is ready for adjudication.  

Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Service connection may 
also be granted for chronic disorders, such as hearing loss, 
when manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  

For VA purposes, hearing impairment is considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 dB 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2008).

The Veteran contends that he has right ear hearing loss as a 
result of in-service perforations of the right eardrum and 
in-service noise exposure.

A November 2006 VA examination record reveals that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
15
15

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.  

Neither these findings, nor any other post-service medical 
records, indicate that the Veteran has impaired hearing, as 
defined by VA regulation, in the right ear.  The Board notes 
that a September 2003 in-service audiogram reveals evidence 
of right ear hearing loss, as defined by 38 C.F.R. § 3.385.  
However, the records indicate that the hearing loss was a 
temporary result of the perforation of the right eardrum.  In 
this regard, service treatment and examination records dated 
in October 2003 and April 2005 document that the Veteran's 
right ear hearing acuity was within normal limits.  

As noted above, service connection can only be granted if the 
Veteran has a current service-connectable disability.  In 
this case, the evidence does not show that the Veteran 
currently has right ear hearing loss, as defined by VA 
regulation at any time since he filed his claim.  The Board 
has considered McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007) which held that the requirement that there be evidence 
of a current disability in a service connection claim is 
satisfied by evidence showing that the Veteran had such a 
disability at the time he filed claim for compensation, or 
during the pendency of that claim, and that a claimant may be 
granted service connection even though the disability 
resolves prior to the Board's adjudication of the claim.  The 
Board again notes, however, that no evidence of record 
reflects the presence of a diagnosed disability during that 
time frame.  Thus, the claim for service connection must be 
denied.


ORDER

Service connection for right ear hearing loss is denied.  



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


